DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 2/18/22.  As directed by the amendment, claims 1, 3 and 15, 21 have been amended; claim 2, 16 has been cancelled, and claim 21 has been added.  Claims 1, 3-9 and 15, 17-20 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language is indefinite because the limitation “wherein the third zone is disposed between the first zone and the second zone” does not definitively state what the limitation refers to. As applicant has not consistently defined the structural limitations in the Specification it is impossible to know if the limitation is correct or a typographic error. Applicants Specification discloses the third zone is in the shin region, the first zone is the thigh region and the second zone is between the thigh and the shin region, its unclear how the third region is between the first and second regions, anatomically or otherwise.  All structural elements of the invention must be clearly and consistently identified and positively recited in the claim language and supported in the disclosure.  For purposes of examination we are interpreting the limitation to mean “second zone is between the first and third zone”. Appropriate clarification is required.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker US 5109546 (herein after Dicker’546) in view of Malloy US 4910802 (herein after Malloy) and Dicker US 5737773 (herein after Dicker’773).
Regarding claim 1, Dicker’546 discloses a lower-body garment comprising: a torso portion (as seen in annotated Figure 1, 4 and 5) having a waist opening (as seen in annotated Figure 1, 4 and 5); a first leg portion (as seen in annotated Figure 1, 4 and 5) and a second leg portion (as seen in annotated Figure 1, 4 and 5) extending from the torso portion (as seen in annotated Figure 1, 4 and 5), the first leg portion defining a first leg opening (as seen in annotated Figure 1, 4 and 5) and the second leg portion defining a second leg opening (as seen in annotated Figure 1, 4 and 5); a first textile layer (as seen in annotated Figure 1, 4 and 5) having a first surface (as seen in annotated Figure 1, 4 and 5) and a second surface opposite the first surface (as seen in annotated Figure 1, 4 and 5); and a first elongate elastic member (as seen in annotated Figure 1, 4 and 5) continuously extending from a first location adjacent to the first leg opening to a second location adjacent to the waist opening (as seen in annotated Figure 1, 4 and 5), wherein the first elongate member is disposed on anterior side of the lower-body garment in a first zone (as seen in annotated Figure 1, 4 and 5),  and disposed on a posterior side of the lower-body garment in a third zone (as seen in annotated Figure 1, 4 and 5).

 [AltContent: arrow][AltContent: textbox (A second area of the lower body garment.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A second textile layer positioned at least at a first area of the lower-body garment. )][AltContent: textbox (A first area of the lower body garment. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A lower-body garment. )][AltContent: textbox (A first elongate elastic member continuously extending from a first location adjacent to the first leg opening to a second location adjacent to the waist opening.)][AltContent: textbox (A torso portion. )]
    PNG
    media_image1.png
    689
    335
    media_image1.png
    Greyscale
 

[AltContent: textbox (Third zone)][AltContent: textbox (Second zone)][AltContent: textbox (First zone)][AltContent: ][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    358
    455
    media_image2.png
    Greyscale
 

[AltContent: textbox (The second leg portion defining a second leg opening. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first leg portion. )][AltContent: textbox (A second leg portion extending from the torso portion. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first leg portion defining a first leg opening. )][AltContent: textbox (A waist opening. )]
    PNG
    media_image2.png
    358
    455
    media_image2.png
    Greyscale
 


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Elongate elastic member)][AltContent: arrow][AltContent: textbox (Stirrup)][AltContent: ][AltContent: textbox (Lateral side)][AltContent: arrow][AltContent: textbox (Anterior side –
first zone)][AltContent: textbox (Medial side)][AltContent: textbox (Posterior side-the third zone)][AltContent: arrow]
    PNG
    media_image2.png
    358
    455
    media_image2.png
    Greyscale

[AltContent: textbox (Second zone)]
However, Dicker’546 does not specifically disclose a second textile layer positioned at least at a first area of the lower-body garment, the second textile layer having a third surface and a fourth surface opposite the third surface, where the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area of the lower-body garment; the first elongate elastic member at least partially disposed between the first textile layer and the second textile layer at the first area of the lower-body garment.  
Malloy teaches a second textile layer (as seen in annotated Figure 4) positioned at least at a first area of the lower-body garment (as seen in annotated Figure 4), the second textile layer (as seen in annotated Figure 4) having a third surface (as seen in annotated Figure 4) and a fourth surface opposite the third surface (as seen in annotated Figure 4), where the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer (as seen in annotated Figure 4) at the first area of the lower-body garment (as seen in annotated Figure 4), the elongate member being elastic (as seen in annotated Figure 4), the first elongate member at least partially disposed between the first textile layer and the second textile layer at the first area of the lower-body garment (as seen in annotated Figure 4). 
[AltContent: arrow][AltContent: textbox (A first textile layer having a first surface. )] [AltContent: textbox (The elongate member being elastic.)]
 [AltContent: arrow][AltContent: textbox (A fourth surface opposite the third surface.)]
[AltContent: arrow][AltContent: textbox (A second surface opposite the first surface. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The second textile layer having a third surface.)][AltContent: textbox (Where the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area of the lower-body garment. )][AltContent: arrow][AltContent: textbox (The first elongate member at least partially disposed between the first textile layer and the second textile layer at the first area of the lower-body garment.  )]          
    PNG
    media_image3.png
    164
    373
    media_image3.png
    Greyscale




Dicker’546 is analogous art to the claimed invention as it relates to exercise garments for improved performance during athletic activity. The garment, such as the suit of the claimed device, having leg bands that encircle the legs and grip the wearer's feet creating a continuous loop from the waist to the feet. The looped bands create a resistance to movement providing exercise to the wearer's muscles during physical activity by incorporating elastic material in order to offer resistance to the human body when kinetically acted upon. As such providing resistance to the muscles of the body during movements such as walking or running to increase or decrease the amount of resistance during various activities.  These elastic reinforcements helically wind around the lower limbs of the body to provide the greatest amount of resistance force in an anatomically correct manner, thus exercising a greater portion of the muscles while walking or running.  Malloy is analogous art to the claimed invention in that it also pertains to exercise garments having elasticized bands that are enclosed between two layers of material secured on to a base material.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the elastic material portions of Dicker’546, to include layered portions having first, second, third and fourth surfaces to enclose the elongated elastic member, as taught by Malloy in order to for the bands to be incorporated in to the garment and supported when the bands are stretched within the channel.  The modification of the configuration of the bands would be a simple modification of one known element for another to obtain predictable results, a better garment structure that holds the bands securely in position when stretched.

However, Dicker’546 and Malloy do not specifically disclose the elongated member is divides into both a first branch and a second branch in a second Page 2 of 12zone, the first branch disposed on a medial side of the lower-body garment in the second zone and the second branch disposed on a lateral side of the lower-body garment in the second zone.  

Dicker’773 discloses the elongate member (as seen in annotated Figure 4) divides into both a first branch (as seen in annotated Figure 4) and a second branch in a second Page 2 of 12zone (as seen in annotated Figure 4), the first branch disposed on a medial side of the lower-body garment in the second zone (as seen in annotated Figure 4) and  the second branch disposed on a lateral side of the lower-body garment in the second zone (as seen in annotated Figure 4).  

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Second zone)][AltContent: ][AltContent: textbox (First zone)][AltContent: ][AltContent: textbox (Third zone zone)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first elongate member divides into both a first branch and a second branch in a second Page 2 of 12zone, the first branch disposed on a medial side of the lower-body garment in the second zone and the second branch disposed on a lateral side of the lower-body garment in the second zone.)]
    PNG
    media_image4.png
    641
    257
    media_image4.png
    Greyscale

Dicker’773 is analogous art to the claimed invention in that it pertains to aerobic exercise garments with elastic resistance bands, the elastic resistance bands also form loops or stirrups which function as anchor elements at one end of the pants.  The elastic resistance band of Dicker’773  are positioned on the upper leg and also create a branch where the band continues on the outside and then along the inside of the pant leg forming a loop where it terminates and is secured within the second zone location. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the lower body garment of Dicker’546 and Malloy, by configuring the first elongate member to branch out on the medial and lateral sides of the leg, as taught by Dicker’773 in order to assist with controlled movement and provide support on both sides of the lower leg. The elastic resistance band of Dicker’773 creates a branch between the thigh and the calf region where the band continues on the outside and then along the inside of the pant leg forming a loop where it terminates and is secured in the second zone region. This arrangement permits the use of a single piece of elastic resistance band fabric to be used on both sides of the lower pant leg, allowing the elongate member to apply equal, uninterrupted resistance on both sides of the garment in the lower location on the leg, without interfering with the function of the stretchable elastic band. It also provides an easier and more efficient method of manufacturing the pants. The modification of the lower garment would be a simple modification to obtain predictable results; enhancing the function of the performance garment by strategically aligning elastic bands so they can provide improved, equally balanced resistance, and increase the wearers exercise performance, development, endurance and agility. 
Regarding claim 3, as best can be understood, the modified lower body garment of the combined references discloses wherein the third zone (as seen in annotated Figures 4 of Dicker’773) is disposed between the first zone (as seen in annotated Figures 4 of Dicker’773) and the second zone (as seen in annotated Figures 4 of Dicker’773- Applicants Specification discloses the third zone is in the shin region, the first zone is the thigh region and the second zone is between the thigh and the shin region, its unclear how the third region is between the first and second regions).  
Regarding claim 4, the modified a lower body garment of the combined references discloses the first elongate elastic member (as seen in annotated Figures 1, 4 and 5 of Dicker’546) further comprising a stirrup configured for receiving a foot of a wearer (as seen in annotated Figures 1, 4 and 5 of Dicker’546).  
Regarding claim 5, the modified a lower body garment of the combined references discloses the first elongate elastic member (Abstract, Col 3, lines 51-53 of Malloy) further comprising one or more adjusting components operably configured to modify a length of the first elongate elastic member (29, Col 4, lines 13-17, as seen in Figure 4 of Malloy).  
Regarding claim 6, the modified  lower body garment of the combined references discloses wherein at a second area of the lower-body garment (as seen in Figures 1 of Dicker’546), the lower-body garment comprises the first textile layer and not the second textile layer (as seen in Figures 1 of Dicker), and wherein the first elongate elastic member (Col 2, lines 53-55 of Dicker’546) is disposed adjacent to the second surface of the first textile layer at the second area (as seen in Figures 1 of Dicker’546).  
Regarding claim 7, the modified a lower body garment of the combined references discloses wherein the first elongate elastic member further continuously extends from the second location adjacent to the waist opening (as seen in Figures 1 of Dicker’546), to a third location adjacent to the second leg opening (as seen in Figures 1 of Dicker’546).  
Regarding claim 8, the modified a lower body garment of the combined references discloses wherein the lower-body garment further comprises a second elongate elastic member (Abstract, Col 3, lines 51-53 of Malloy), the second elongate elastic member (Abstract, Col 3, lines 51-53 of Malloy) continuously extending from a third location adjacent to the second leg opening to the second location adjacent to the waist opening (as seen in Figures 1, 4 and 5 of Malloy).  
Regarding claim 9, the modified a lower body garment of the combined references discloses wherein the first elongate elastic member (Abstract, Col 3, lines 51-53 of Malloy) is coupled to the second elongate elastic member (Col 3, lines 51-53 of Malloy).  
Regarding claim 15, Dicker’546 discloses a lower-body garment comprising: a torso portion (as seen in annotated Figure 1, 4 and 5) having a waist opening (as seen in annotated Figure 1, 4 and 5); Page 4 of 10 4832-7936-0761 v3Application No. 16/570,587Attorney Docket No. 22752.331271/170352US02 Response Filed: 10/25/2021 Reply to Office Action of: 08/25/2021a first leg portion (as seen in annotated Figure 1, 4 and 5) and a second leg portion (as seen in annotated Figure 1, 4 and 5) extending from the torso portion (as seen in annotated Figure 1, 4 and 5), the first leg portion (as seen in annotated Figure 1, 4 and 5) defining a first leg opening (as seen in annotated Figure 1, 4 and 5) and the second leg portion (as seen in annotated Figure 1, 4 and 5) defining a second leg opening (as seen in annotated Figure 1, 4 and 5); a second area (as seen in annotated Figure 1, 4 and 5) comprising the first textile layer (as seen in annotated Figure 1, 4 and 5) and not the second textile layer (as seen in annotated Figure 1, 4 and 5); and an elongate elastic member continuously extending from a location adjacent to the first leg opening (as seen in annotated Figure 1, 4 and 5), to a location adjacent to the waist opening (as seen in annotated Figure 1, 4 and 5), to a location adjacent to the second leg opening (as seen in annotated Figure 1, 4 and 5), wherein the first elongate member is disposed on anterior side of the lower- body garment in a first zone (as seen in annotated Figure 1, 4 and 5), and disposed on a posterior side of the lower-body garment Page 5 of 12Reply to Office Action of: 11/18/2021 in a third zone (as seen in annotated Figure 1, 4 and 5).

However, Dicker’546 is silent a first area comprising: a first textile layer having a first surface and a second surface opposite the first surface, and a second textile layer having a third surface and a fourth surface opposite the third surface, wherein the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area; the elongate elastic member disposed between the first textile layer and the second textile layer at the first area, the elongate elastic member further disposed on the second surface of the first textile layer at the second area.  

Malloy discloses a first area (as seen in annotated Figure 4) comprising: a first textile layer (as seen in annotated Figure 4) having a first surface (as seen in annotated Figure 4) and a second surface opposite the first surface (as seen in annotated Figure 4), and a second textile layer (as seen in annotated Figure 4) having a third surface (as seen in annotated Figure 4) and a fourth surface opposite the third surface (as seen in annotated Figure 4), wherein the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area (as seen in annotated Figure 4); the elongate elastic member disposed between the first textile layer (as seen in annotated Figure 4) and the second textile layer at the first area (as seen in annotated Figure 4), the elongate elastic member further disposed on the second surface of the first textile layer at the second area (as seen in annotated Figure 4).  

Dicker’546 is analogous art to the claimed invention as it relates to exercise garments for improved performance during athletic activity. The garment, such as the suit of the claimed device, having leg bands that encircle the legs and grip the wearer's feet creating a continuous loop from the waist to the feet. The looped bands create a resistance to movement providing exercise to the wearer's muscles during physical activity by incorporating elastic material in order to offer resistance to the human body when kinetically acted upon. As such providing resistance to the muscles of the body during movements such as walking or running to increase or decrease the amount of resistance during various activities.  These elastic reinforcements helically wind around the lower limbs of the body to provide the greatest amount of resistance force in an anatomically correct manner, thus exercising a greater portion of the muscles while walking or running.  Malloy is analogous art to the claimed invention in that it also pertains to exercise garments having elasticized bands that are enclosed between two layers of material secured on to a base material.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the elastic material portions of Dicker’546, to include layered portions having first, second, third and fourth surfaces to enclose the elongated elastic member, as taught by Malloy in order to for the bands to be incorporated in to the garment and supported when the bands are stretched within the channel.  The modification of the configuration of the bands would be a simple modification of one known element for another to obtain predictable results, a better garment structure that holds the bands securely in position when stretched.

However, Dicker’546 and Malloy do not specifically disclose the elongate member divides into both a first branch and a second branch in a second zone, the first branch disposed on a medial side of the lower-body garment in the second zone and the second branch disposed on a lateral side of the lower-body garment in the second zone.


Dicker’773 discloses the elongate member divides into both a first branch (as seen in annotated Figure 4) and a second branch (as seen in annotated Figure 4) in a second zone (as seen in annotated Figure 4), the first branch disposed on a medial side of the lower-body garment in the second zone (as seen in annotated Figure 4) and the second branch disposed on a lateral side of the lower-body garment in the second zone (as seen in annotated Figure 4).

Dicker’773 is analogous art to the claimed invention in that it pertains to aerobic exercise garments with elastic resistance bands, the elastic resistance bands also form loops or stirrups which function as anchor elements at one end of the pants.  The elastic resistance band of Dicker’773  are positioned on the upper leg and also create a branch where the band continues on the outside and then along the inside of the pant leg forming a loop where it terminates and is secured within the second zone location. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the lower body garment of Dicker’546 and Malloy, by configuring the first elongate member to branch out on the medial and lateral sides of the leg, as taught by Dicker’773 in order to assist with controlled movement and provide support on both sides of the lower leg. The elastic resistance band of Dicker’773 creates a branch between the thigh and the calf region where the band continues on the outside and then along the inside of the pant leg forming a loop where it terminates and is secured in the second zone region. This arrangement permits the use of a single piece of elastic resistance band fabric to be used on both sides of the lower pant leg, allowing the elongate member to apply equal, uninterrupted resistance on both sides of the garment in the lower location on the leg, without interfering with the function of the stretchable elastic band. It also provides an easier and more efficient method of manufacturing the pants. The modification of the lower garment would be a simple modification to obtain predictable results; enhancing the function of the performance garment by strategically aligning elastic bands so they can provide improved, equally balanced resistance, and increase the wearers exercise performance, development, endurance and agility. 
Regarding claim 17, the modified a lower body garment of the combined references discloses wherein the elongate elastic member further comprises a stirrup configured for receiving a foot of a wearer (as seen in annotated Figure 4 and 5 of Dicker’546).  
Regarding claim 18, the modified a lower body garment of the combined references discloses wherein the second textile layer is integrally knit or woven with the first textile layer (Col 3, lines 66-68 and Col 4, lines 1-2 of Dicker’546).  
Regarding claim 19, the modified a lower body garment of the combined references discloses wherein the second textile layer is a separate panel piece from the first textile layer (as seen in annotated Figure 4 of Malloy), and wherein the first textile layer and the second textile layer are coupled together at one or more perimeter edges of the second textile layer (as seen in annotated Figure 4 of Malloy).  

[AltContent: arrow][AltContent: textbox (A first textile layer having a first surface. )] [AltContent: textbox (The elongate member being elastic.)]
 [AltContent: arrow][AltContent: textbox (A fourth surface opposite the third surface.)]
[AltContent: arrow][AltContent: textbox (A second surface opposite the first surface. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The second textile layer having a third surface.)][AltContent: textbox (Where the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area of the lower-body garment. )][AltContent: arrow][AltContent: textbox (The first elongate member at least partially disposed between the first textile layer and the second textile layer at the first area of the lower-body garment.  )]          
    PNG
    media_image3.png
    164
    373
    media_image3.png
    Greyscale











[AltContent: textbox (The first textile layer and the second textile layer are coupled together at one or more perimeter edges of the second textile layer.)]
[AltContent: textbox (The first textile layer.)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The second textile layer.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    164
    373
    media_image3.png
    Greyscale


Regarding claim 20, the modified a lower body garment of the combined references discloses wherein the elongate elastic member further comprises a plurality of adjusting components operably configured to modify a length of the elongate elastic member (29, Col 4, lines 13-17, as seen on annotated Figure 4 of Malloy).
Regarding claim 21, the modified a lower body garment of the combined references discloses wherein the second branch (as seen in annotated Figure 4 of Dicker’773) is at least partially disposed between the first textile layer (as seen in annotated Figure 4 of Malloy) and the second textile layer (as seen in annotated Figure 4 of Malloy) and the first branch (as seen in annotated Figure 4 of Dicker’773) is disposed on the second surface of the first textile layer in a portion of the lower- body garment (as seen in annotated Figures 1, 4 and 5 of Dicker’546) where the second textile layer is absent (as seen in annotated Figure 4 of Malloy).

Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

The examiner suggests contacting her to schedule an interview to discuss strategies to forward prosecution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732